DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-10, 12-13, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10 and 19 state, “wherein the MCPCB is free from additional heat sinking components”. A “heat sinking component” is defined as “A protective device that absorbs and dissipates the excess heat generated by a system” or “any environment or medium that absorbs heat” [dictionary.com]. In the instant application a “heat sinking component” can be considered the via 180 (which is considered to have some thermally conductivity) in figure 1 and will radiate some amount of heat. Therefore the currently claim requiring this feature precluding additional “heat sinking components” is not shown or supported by the instant application itself, which has the rigid, metal heat sink layer 110 and the “heat sinking 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12, 16, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US PG. Pub. 2005/0087849) in view of Pavlov et al. (US PG. Pub. 2018/0261975).

Regarding claim 1 – Morita teaches a metal-core printed circuit board (MCPCB) apparatus (figs. 8A-8C, 1) comprising: a rigid, metal heat sink layer (22 [paragraph 0086] Morita states, “metal base (metal plate) 22); at least one electrically conductive top layer ([paragraph 0086] Morita states, “conductive member 25…conductive elements (e.g., copper foil pattern elements) preferably having a thickness of, for example, about 105um to about 500um”) having at least one conductive trace (25 [paragraph 0086] Morita states, “conductive member 25), wherein a thickness of the rigid, metal heat sink layer (22 [paragraph 0086] Morita states, “metal base (metal plate) 22 having a thickness of, for example, about 2mm to about 3mm”) is greater than a thickness of the at least one electrically conductive top layer (the metal heat sink layer 
Morita does not explicitly teach wherein the switching element comprises a high-current, ultra-narrow driver circuit of a GaN (Gallium Nitride) MOSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type
 	Pavlov teaches an apparatus (fig. 7 [title] Pavlov states, “Laser Driver”) wherein the apparatus further comprises a switching element (“V_Switch”), wherein the 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a switching element FET as taught by Morita with the switching element that is of a GaN MOSFET type as taught by Pavlov because Pavlov states, “The material and electronic properties of GaN transistor offer a number of advantages over high power silicon alternatives: [0118] high dielectric strength [0119] high operating temperature [0120] high current density [0121] high speed switching [0122] low on-resistance” [paragraph 0117].

Regarding claim 4 – Morita in view of Pavlov teach the apparatus of claim 1, wherein the high-current, ultra-narrow driver circuit (fig. 7 [title] Pavlov states, “Laser Driver”) is capable of driving peak currents of greater than 50A in a full -wave half-maximum (FWHM) pulse width of less than 10ns (figure 8 shows the I_Laser jumping up well past 50A and having a pulse width of less than 10ns; claimed function is shown by the graphs shown in figure 8).

Regarding claim 8 – Morita in view of Pavlov teach the apparatus of claim 1, wherein the at least one dielectric layer (Morita; fig. 8C, 23) has a thickness of between 0.006 inches and 0.002 inches, or between 0.005 inches and 0.001 inches ([paragraph 0088] 

Regarding claim 10 – Morita teaches a metal-core printed circuit board (MCPCB) (figs. 8A-8C), the method comprising: providing the MCPCB (1) having: a rigid, metal heat sink layer (22 [paragraph 0086] Morita states, “metal base (metal plate) 22); at least one electrically conductive top layer ([paragraph 0086] Morita states, “conductive member 25…conductive elements (e.g., copper foil pattern elements) preferably having a thickness of, for example, about 105um to about 500um”) having at least one conductive trace (25 [paragraph 0086] Morita states, “conductive member 25), wherein a thickness of the rigid, metal heat sink layer (22 [paragraph 0086] Morita states, “metal base (metal plate) 22 having a thickness of, for example, about 2mm to about 3mm”) is greater than a thickness of the at least one electrically conductive top layer (the metal heat sink layer 22 having a thickness of 2mm-3mm is thicker than the conductive top layer having a thickness of 105um to 500um); at least one electrically insulating dielectric layer (23) positioned between the conductive top layer (see conductive top layer including trace 25) and the rigid, metal heat sink layer (22) and extending fully across a top surface of the rigid, metal heat sink layer (claimed structure shown in figure 8B), wherein the electrically insulating dielectric layer (23) has a thickness of less than 0.007 inches ([paragraph 0088] Morita states, “insulating layer 23 is preferably made of an epoxy resin with a thickness of about 0.2 mm or less (specifically, about 0.05mm to about 0.2 mm)” .05mm = .002 inches) and a lower dielectric constant lower than FR-4 
 	Morita does not explicitly teach a method of generating an ultra-narrow, high-current pulse driver; and wherein the switching element comprises a high-circuit, ultra-narrow drives circuit of a GaN (Gallium Nitride) MOSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type; and generating an ultra-narrow, high-current pulse
 	Pavlov teaches a method of generating an ultra-narrow, high-current pulse driver (figs. 8-9; [title] Pavlov states, “Laser driver”); and a switching element (“V_Switch”), wherein the switching element comprises a high-circuit, ultranarrow drives circuit of a GaN (Gallium Nitride) MQSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type ([paragraph 0046] Pavlov states, “the MOSFET driver is operable to drive the Gallium Nitride transistor with a pulse signal having positive and negative components”); and generating an ultra-narrow (see “ultra-narrow” pulse shown in figure 8), high-current pulse (figure 8 shows the high-current pulse for I_Laser (A)).


Regarding claim 12 – Morita in view of Pavlov teach the method of claim 10, wherein the high-current, ultra-narrow driver circuit (fig. 7 [title] Pavlov states, “Laser Driver”) is capable of driving peak currents of greater than 50A in a full -wave half-maximum (FWHM) pulse width of less than 10ns (figure 8 shows the I_Laser jumping up well past 50A and having a pulse width of less than 10ns; claimed function is shown by the graphs shown in figure 8).

Regarding claim 16– Morita in view of Pavlov teach the method of claim 10, wherein the at least one dielectric layer (Morita; fig. 8C, 23) has a thickness of between 0.006 inches and 0.002 inches, or between 0.005 inches and 0.001 inches ([paragraph 0088] Morita states, “insulating layer 23 is preferably made of an epoxy resin with a thickness of about 0.2 mm or less (specifically, about 0.05mm to about 0.2 mm”) .05mm = .002 inches), or between 0.002 inches and 0.001 inches, or less than 0.001 inches.



Regarding claim 19 – Morita teaches an electrically-activated product comprising: a power source ([paragraph 0027] Morita states, “the electronic substrate preferably further includes a first power supply electrode and a second power supply electrode”); a metal-core printed circuit board (MCPCB) (1) having: a rigid, metal heat sink (22 [paragraph 0086] Morita states, “metal base (metal plate) 22); at least one electrically conductive layer top layer ([paragraph 0086] Morita states, “conductive member 25…conductive elements (e.g., copper foil pattern elements) preferably having a thickness of, for example, about 105um to about 500um”), wherein a thickness of the rigid, metal heat sink layer (22 [paragraph 0086] Morita states, “metal base (metal plate) 22 having a thickness of, for example, about 2mm to about 3mm”) is greater than a thickness of the at least one electrically conductive top a layer (the metal heat sink layer 22 having a thickness of 2mm-3mm is thicker than the conductive top layer having a thickness of 105um to 500um); at least one electrically insulating dielectric layer (23 [paragraph 0088] Morita states, “insulating layer 23”) positioned between the conductive top layer (see conductive top layer including trace 25) and the rigid, metal heat sink layer (22) and extending fully across a top surface of the rigid, metal heat sink layer (claimed structure shown in figure 8B), wherein the electrically insulating dielectric layer 
	Morita does not explicitly teach wherein the switching element comprises high-current, ultra-narrow driver circuit of a GaN (Gallium Nitride) MOSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type; and wherein, in response to an applied voltage from the power source, the MCPCB generates an ultra-narrow, high current pulse.
 	Pavlov teaches an apparatus (fig. 7 [title] Pavlov states, “Laser Driver”) wherein the apparatus further comprises a switching element (“V_Switch”), wherein the switching element of the high-current, ultra-narrow driver circuit (see “ultra-narrow” pulse shown in figure 8) is of a GaN (Gallium Arsenide) MOSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type ([paragraph 0046] Pavlov states, “the MOSFET driver is operable to drive the Gallium Nitride transistor with a pulse signal 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a MOSFET switching element as taught by Morita with the switching element that is of a GaN MOSFET type as taught by Pavlov because Pavlov states, “The material and electronic properties of GaN transistor offer a number of advantages over high power silicon alternatives: [0118] high dielectric strength [0119] high operating temperature [0120] high current density [0121] high speed switching [0122] low on-resistance” [paragraph 0117].

Regarding claim 21– Morita in view of Pavlov teach the electrically-activated product of claim 19, wherein the at least one dielectric layer (Morita; fig. 8C, 23) has a thickness of between 0.006 inches and 0.002 inches, or between 0.005 inches and 0.001 inches ([paragraph 0088] Morita states, “insulating layer 23 is preferably made of an epoxy resin with a thickness of about 0.2 mm or less (specifically, about 0.05mm to about 0.2 mm”) .05mm = .002 inches), or between 0.002 inches and 0.001 inches, or less than 0.001 inches.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. in view of Pavlov et al. as applied to claim 1 above, and further in view of Lauffer et al. (US Patent 6252179).

Regarding claim 5 – Morita in view of Pavlov teach the apparatus of claim 1, but fail to teach wherein the at least one conductive trace further comprises a top conductive layer and a bottom conductive layer, wherein the at least one dielectric layer is positioned between the top conductive layer and the bottom conductive layer, and wherein a polymer dielectric layer is positioned between the bottom conductive layer and the rigid, metal heat sink.
 	Lauffer teaches a metal-core printed circuit board (MCPCB) (fig. 1, [title] Lauffer states, “Electronic package on metal carrier”) wherein the at least one conductive trace (fig. 1, 13, 20a, 20b, 18) further comprises a top conductive layer (20a, 20b, 18) and a bottom conductive layer (13), wherein the at least one dielectric layer (29 [column 5 line 11] Lauffer states, “dielectric layer 29”) is positioned between the top conductive layer (20a, 20b, 18) and the bottom conductive layer (13), and wherein a polymer dielectric layer (12 [column 3 lines 3-9] Lauffer states, “dielectric layer 12…epoxy polymer reins”) is positioned between the bottom conductive layer (13) and the rigid, metal heat sink (11 [column 3 line 5] Lauffer states, “metal carrier 11”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the metal-core printed circuit board (MCPCB) having a conductive trace on the top of the dielectric layer as taught by Morita in view of Pavlov with the added bottom conductive layer below the dielectric layer as taught by Lauffer because Lauffer states, “conductive circuit layer 13 (e.g., a secondary voltage circuit”)” [column 5 line 14-15]. Additional conductive layers will allow 

Regarding claim 13 – Morita in view of Pavlov teach the method of claim 10, but fail to teach wherein the at least one conductive trace further comprises a top conductive layer and a bottom conductive layer, wherein the at least one dielectric layer is positioned between the top conductive layer and the bottom conductive layer, and wherein a polymer dielectric layer is positioned between the bottom conductive layer and the rigid, metal heat sink.
 	Lauffer teaches a metal-core printed circuit board (MCPCB) (fig. 1, [title] Lauffer states, “Electronic package on metal carrier”) wherein the at least one conductive trace (fig. 1, 13, 20a, 20b, 18) further comprises a top conductive layer (20a, 20b, 18) and a bottom conductive layer (13), wherein the at least one dielectric layer (29 [column 5 line 11] Lauffer states, “dielectric layer 29”) is positioned between the top conductive layer (20a, 20b, 18) and the bottom conductive layer (13), and wherein a polymer dielectric layer (12 [column 3 lines 3-9] Lauffer states, “dielectric layer 12…epoxy polymer reins”) is positioned between the bottom conductive layer (13) and the rigid, metal heat sink (11 [column 3 line 5] Lauffer states, “metal carrier 11”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of forming a metal-core printed circuit board (MCPCB) having a conductive trace on the top of the dielectric layer as taught by Morita in view of Pavlov with the added bottom conductive layer below the dielectric layer as taught by Lauffer because Lauffer states, “conductive .

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. in view of Pavlov et al. as applied to claim 1 above, and further in view of Raring et al. (US PG. Pub. 2017/0051884).

Regarding claim 9 – Morita in view of Pavlov teach the apparatus of claim 1, but fails to teach wherein the MCPCB is used in at least one of: a LIDAR source, or a laser illumination source.
 	Raring teaches wherein a MCPCB ([paragraph 0412] Raring states, “In addition to custom board designs, there are a number of industry standard board designs that include metal core printed circuit board ( MCPCB)”) is used in at least one of: a LIDAR source ([paragraph 0015] Raring states, “the invention can be applied to applications such as...Light Detection and Ranging (LIDAR)”), or a laser illumination source.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus as taught by Morita in view of Pavlov with a LIDAR source being implemented upon the MCPCB as taught by Raring because LIDAR has been shown to be applicable in object detection and will have heat dissipation requirements that will be effectively mitigated by the metal-core printed circuit board (MCPCB).


 	Raring teaches wherein a MCPCB ([paragraph 0412] Raring states, “In addition to custom board designs, there are a number of industry standard board designs that include metal core printed circuit board ( MCPCB)”) is used in at least one of: a LIDAR source ([paragraph 0015] Raring states, “the invention can be applied to applications such as...Light Detection and Ranging (LIDAR)”), or a laser illumination source.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus as taught by Morita in view of Pavlov with a LIDAR source being implemented upon the MCPCB as taught by Raring because LIDAR has been shown to be applicable in object detection and will have heat dissipation requirements that will be effectively mitigated by the metal-core printed circuit board (MCPCB).

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues, “Morita does not teach an MCPCB free from additional heat sinking components…In particular, the design of metal base 22, shown in FIG. 8C, is taught to have a “flat lower surface [that] can make a thermal contact with a heat sink more easily.” Morita at paragraph [0087]…The Examiner’s position – that a negative claim element is obvious because it is not shown in a drawing – is at odds with 
Examiner disagrees. Morita states in paragraph 0089,claim 7 and paragraph 0031, “the metal base 22 has a flat lower surface and can make a thermal contact with a heat sink more easily…the conductive base has a flat back surface that is capable of making a thermal contact with a heat sink…flat back surface that is able to make a thermal contact with a heat sink”. This language relating to the embodiment of figs. 8A-8C does not concretely require a heat sink be attached to the metal base 22 but merely states that it is one possibility. In an alternative embodiment directed to figures 6A-6D a specific heat sink (400) is shown but this does not relate directly or explicitly to the embodiment relied upon in the rejection (figs. 8A-8C). Given that the specification and drawings of Morita does not positively require a heatsink to be mounted to the MCPCB of figures 8A-8C the motor driver 1 can be considered a stand alone device and “is free from additional heat sinking components”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847